Citation Nr: 0630128	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Waldenstrom's 
macroglobulinemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge on August 26, 2005.  This matter was last 
before the Board in November 2005, when the Board requested 
an independent medical evaluation to obtain an opinion on the 
etiology of the veteran's Waldenstrom's macroglobulinemia. 


FINDINGS OF FACT

1. The veteran's Waldenstrom's macroglobulinemia was incurred 
many years following service.

2.  There is no competent evidence showing that the 
Waldenstrom's macroglobulinemia is related to service.

CONCLUSION OF LAW

Waldenstrom's macroglobulinemia was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
December 2002 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning the degree of disability and effective 
dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  
It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
December 2002 letter when it advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's VA 
and service medical records.  The veteran has not indicated 
the presence of any other outstanding relevant records and 
has not requested VA's assistance in obtaining any evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been afforded an examination in 
furtherance of his claim.  

The law and VA regulations provide that the Board may obtain 
an advisory medical opinion from an independent medical 
expert (IME opinion) when, as here, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2006).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board 
requested such an opinion in November 2005 from an 
independent expert in hematology and oncology.  This opinion 
has been associated with the veteran's claims folder and its 
contents will be discussed in detail in the analysis section 
below.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran was first diagnosed with Waldenstrom's 
macroglobulinemia in March 2002.  The veteran contends that 
that his Waldenstrom's macroglobulinemia is related to in-
service inoculations, surgeries and metal allergies.  

The veteran's service medical records indicate that in March 
1968 he had a left varicocele and swelling, edema and 
tenderness of both lower legs.  In April 1968, the veteran 
had a ligation of the left internal spermatic vein carried 
out without difficulty.  On May 6, 1968, the veteran 
sustained an injury to his left knee as the result of blunt 
trauma.  An effusion of the knee was tapped, and the fluid 
was reported as cloudy but not purulent.  The following day, 
the veteran returned and the tapped fluid was grossly 
purulent.  Eventually, after a spiked temperature of 102 
degrees, the veteran's knee was surgically drained and 
underwent a 10 day post-operative regimen of antibiotics.  On 
May 17, 1968, the veteran had a fluctuant area over the 
lateral aspect of the knee.  One culture of aspirated fluid 
showed Pseudomonas sensitive only to Colimycin.  Two days 
later the prepatellar collection was again aspirated of thick 
bloody material.  The veteran was given more penicillin.  In 
July, the veteran complained of weak vision (an optometry 
report noted that the veteran reported that he "got blind" 
at times for up to 10 to 15 minutes), and his prescription 
was adjusted.  After three months of hospitalization for his 
knee, the veteran had no effusion, but moderate synovial 
thickening.  Medical discharge was recommended.  

Shortly after discharge, the veteran's left-knee disability 
was service connected and he has received compensation 
therefor since 1969.  Beginning in 1975, the veteran has been 
receiving compensation for his varicocele.  The veteran 
stated that while in service, he had allergic reactions to 
all metals, including gold, silver, stainless steel, lead and 
copper.  

A VA examination of October 1994 found early degenerative 
arthritis of both knees. 

The record contains a May 2004 form signed by a K. Krishnan, 
M.D., which was filled out to reflect that the veteran's 
Waldenstrom's macroglobulinemia was at least as likely as not 
related to service.  That report, however, contained no 
rationale for its conclusion.  

In September 2004, the veteran underwent a VA examination.  
The examination report addressed the veteran's Waldenstrom's 
macroglobulinemia in relation to exposure to Agent Orange.  
The examiner did not relate the veteran's Waldenstrom's 
macroglobulinemia to Agent Orange exposure, and the veteran 
did not contend that his Waldenstrom's macroglobulinemia was 
the result of Agent Orange exposure.  There is no indication 
that the veteran served in Vietnam. 

In November 2005, the Board requested an IME opinion to 
address the etiology of the veteran's Waldenstrom's 
macroglobulinemia.  The Board specifically requested that the 
examiner address whether the veteran's Waldenstrom's 
macroglobulinemia is related to the events of the veteran's 
service, including inoculations, surgeries and claimed metal 
allergies.  

The record contains an IME opinion from Jennifer Holter, 
M.D., an assistant professor of hematology/oncology at the 
University of Oklahoma Health Sciences Center.  Dr. Holter 
pointed out that the etiology of Waldenstrom's 
macroglobulinemia was unknown.  She pointed out that there 
was some limited evidence of association of Waldenstrom's 
macroglobulinemia and hepatitis C but that there was no 
evidence that the veteran ever had hepatitis C.  Dr. Holter 
found no support in the medical literature that longstanding 
allergies to metals and unknown substances gave rise to 
chronic inflammation and thereby caused Waldenstrom's 
macroglobulinemia.  In addition, Dr. Holter found no support 
for the veteran's contention that treatment of the infected 
knee effusion that was surgically drained in service and 
treated for Pseudomonas with Colymycin caused the 
Waldenstrom's macroglobulinemia.  In sum, Dr. Holter found no 
relationship between the veteran's Waldenstrom's 
macroglobulinemia and his metal allergy, resolved infective 
arthritis or surgery.  

Analysis

Although the record contains a medical opinion that it is at 
least as likely as not that the veteran's Waldenstrom's 
macroglobulinemia is related to service, the preponderance of 
the evidence of record is against granting the claim.  The 
May 2004 statement signed by K. Krishnan, M.D. has little 
probative value because it contains no rationale and is 
wholly conclusory in nature.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Indeed, Dr. Krishnan's opinion is simply a form with a box 
checked that it is at least as likely as not that the 
veteran's Waldenstrom's macroglobulinemia is related to "an 
injury, disease, or event occurring during the veteran's 
military service."  On the line indicating the injury, 
disease or event, it is noted "V.A. Records."  Dr. Holter's 
opinion, on the other hand, is based on a thorough review of 
medical literature.  

Likewise, the Board assigns little probative value to the 
articles submitted by the veteran because there is no 
indication that they were authored by a competent medical 
professional, and they do not speak to the specifics of the 
veteran's situation.  Notably, the VA article submitted 
speaks only to association with Agent Orange, and is thus 
irrelevant.  There is no indication that Waldenstrom's 
macroglobulinemia was incurred in service and the diagnosis 
thereof did not occur until approximately 33 years following 
the veteran's separation from service.  The preponderance of 
the evidence is against the claim and it must be denied. 

In reaching this decision, the Board has carefully considered 
the veteran's statements.  It is noted, however, that as a 
lay person, the veteran is not competent to give an opinion 
requiring medical knowledge, such as the etiology of a 
current disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


ORDER

Service connection for Waldenstrom's macroglobulinemia is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


